No. 99-10181
                               - 1 -

               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 99-10181
                          Summary Calendar
                      USDC No. 3:98-CV-2651-T



SAMUEL LEE JONES,

                                    Petitioner-Appellant,

versus

GARY L. JOHNSON, DIRECTOR, TEXAS DEPARTMENT
OF CRIMINAL JUSTICE, INSTITUTIONAL DIVISION,

                                    Respondent-Appellee.


                       ---------------------

          Appeal from the United States District Court
               for the Northern District of Texas

                       ---------------------
                           March 22, 2000

Before JOLLY, DAVIS and DENNIS, Circuit Judges.

PER CURIAM:*

     Samuel Lee Jones, Texas prisoner # 682025, appeals the

district court’s dismissal of his 28 U.S.C. § 2254 petition as

time-barred.   This court granted a certificate of appealability

on in the issue of whether the limitations period in 28 U.S.C.

§ 2244(d) should be equitably tolled based on Jones’ assertion

that his prison law library did not receive a copy of the

Antiterrorism and Effective Death Penalty Act (AEDPA), which

     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 99-10181
                              - 2 -

included the one-year limitations provision for filing for relief

under § 2254, until March 10, 1997, and that he did not receive

notice of the AEDPA’s limitations period until late August or

early September of 1997 because it first was circulated only to

inmates in administrative segregation.   In light of this court’s

decision in Felder v. Johnson, 2000 WL 144178 (5th Cir. Feb. 9,

2000) (No. 98-21050), this argument is without merit.   Therefore,

the judgment of the district court is AFFIRMED.

     AFFIRMED.